 338DECISIONS OF NATIONAL LABOR RELATIONS BOARD539 and Local 15, and Respondent Mechanical Contractors Association of Minne-apolis, Inc., and its Member-Contractors engaged in and are engaging in unfair laborpractices within the meaning of Section 8 (e) of the Act.6.By threatening, coercing, and restraining Lamb Plumbing & Heating Companywith an object of forcing or requiring said Company to enter into an agreementprohibited by Section 8(e) and to cease using, selling, handling, or otherwise dealingin the products of, or doing business with, Cleaver-Brooks Company, its representa-tive the Heinen Company, and Tonka Toys, Incorporated, Respondent Local 539thereby violatedSection 8(b)(4)(ii)(A) and (B) of the Act.7.By inducing and encouraging the employees of Lamb Plumbing & Heating Com-pany in the manner and for the objectives found herein, Local 539 thereby violatedSection8(b)(4)(i)(A)and (B) of the Act.8.By inducing and encouraging the employees of Bjorkman Bros. Co. in themanner and for the objectives found herein, Local 539 thereby violated Section8(b)(4)(1)(A) and (B) of the Act.9.By threatening, coercing, and restraining Paragon Heating & Plumbing Com-pany with an object of forcing or requiring said Company to enter into an agreementprohibited by Section 8(e) and to cease using, selling, handling, or otherwise dealingin the products of, or doing business with, Orr & Sembower, Inc., and its representa-tive Blesi-Evans Company, Respondent Local 539 thereby violated Section 8(b) (4)(ii)(A) and (B) of the Act.10.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.11.Respondent Local 539 did not interpret, construe, and apply its fabricationclause in violation of Section 8(e) insofar as Burniece's, Inc., is concerned, and didnot threaten, coerce, or restrain said Company for any unlawful objective, and Irecommend the complaints, in this respect, be dismissed.12.Respondent Local 15, except for the fair standards provision, has not engagedin any unfair labor practices in violation of Section 8(e), and I recommend the com-plaint, in other respects, be dismissed.[Recommended Order omitted from publication.]Gal Tex Hotel Corporation,d/b/a Admiral Semmes Hotel andMotor HotelandHotel and Restaurant Employees and Bar-tenders Union,Local 176,AFL-CIO.Case No. 15-CA-93484.August 6,1965DECISION AND ORDEROn March 22, 1965, Trial Examiner David London issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief, and the General Counsel filedexceptions 1 and a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersBrown and Jenkins].'The General Counsel excepted only to the Trial Examiner's apparently inadvertentfailure to include, in his Recommended Order and Notice, provisions covering certain con-duct he foundto be violative of the Act.154 NLRB No. 22. ADMIRAL SEMMES HOTEL AND MOTOR HOTEL339The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions, modi-fications, and exceptions.1.The Trial Examiner concluded, and we agree, that the Respond-ent violated Section 8(a) (1) of the Act by unlawfully interrogatingand threatening employees, and by creating the impression of surveil-lance of union activities.In adopting this conclusion of the TrialExaminer we rely specifically on the following conduct :(a)As to interrogation, Taylor, the Respondent's assistant man-ager, asked Alexander, in March 1964, apparently in reference to hisunion views, how he "was thinking." Ostrow, the Respondent's house-keeper and an admitted supervisor, questioned Chandler in April aboutwhether she had attended union meetings and questioned Jenkinsapproximately a week before the May 6 election about whether Jen-kins had decided what she "was going to do about the election."(b)As to threats, Taylor told Alexander, a bellman, in March thathe had heard that Alexander was for the Union, and when Alexanderadmitted this, told him, as testified to by Alexander, that "the uniondidn't have anything to fight with but strikes" and that if the employ-ees went on strike, he, Taylor, "would stand in the door and laugh atus ... they would have to hire someone to take our place ... he wouldeven tote bags himself." Taylor also indicated to Alexander and Lind-say in late April or May that in the event the Union won the election,stricterwork rules would be put into effect as a result of whichemployees late for work might be subject to discharge, as was the caseat another local hotel where employees were represented by a union;and told Lindsay, who frequently obtained advances on his pay fromthe Respondent, that if the Union won the election and if the Respond-ent had a rule prohibiting advances, such as the rule at another hotelwhere there was a union, Lindsay would not be able to get his cus-tomary advances.2 In addition, Ostrow told Jenkins, about a weekbefore the election, after interrogating Jenkins about whether she haddecided how she would vote in the election and receiving a negativereply, that Jenkins should think about it because management hadbeen "good" to Jenkins and to the other employees, and that if the2The record indicates that the rules referredto by Taylorin these statements werein fact managementrulesat the hotelin question and were notpart of the collective-bargaining agreement in effect atthat hotel.We do not adopt the Trial Examiner's comments,in connection with Taylor's state-ments, concerning the effect of a "cold reading of the record," Taylor's intention in mak-ing the statements,and the effect of the relative unsophistication of Lindsay and Alexan-der in construing Taylor's statements. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion won the election, the Respondent could not do for the employeesthe things it had done in the past, and Ostrow did not "know what willhappen."(c)As to creating the impression of surveillance of employees' unionactivities,Taylor, during the second week in March, told Alexanderthat he had heard "something bad" about him, that Alexander was"the hot seat" or "on the hot seat . . . was for the Union 100 percent."General Manager Drane told Alexander in March that he had heardabout the union meetings and knew who had attended the meetings andhow many times they had attended ; told Chandler in April that he hadheard she was not attending union meetings; and told Jenkins on theSunday prior to the election that he believed she was for the Union.32.The Trial Examiner found that the incidents mentioned abovewere part of a planned campaign by the Respondent, which includedthe use of letters, posters, and speeches, seeking to induce the employ-ees to reject the Union. Although he found that much of the material inquestion was permissible campaign propaganda, he found further that"cumulatively . . . the effect of the posters and Drane's letters andspeeches was intimidatory in nature" when considered with the remain-der of the record and was itself a violation of Section 8(a) (1). Thecomplaint, as amended, does not allege, however, that these letters,posters, and speeches constituted a violation of the Act.When theGeneral Counsel sought to introduce the written material into evidence,the Respondent objected on the ground that there was no allegation inthe complaint to which this material was relevant.After some dis-cussion, the Trial Examiner stated that, because of the length of thedocuments, he would admit this material into evidence subject to the"General Counsel either in their argument or their brief to point spe-cifically to the portions of this exhibit which he thinks shed some lighton the issues." In our opinion, this issue was not sufficiently litigatedat the hearing to warrant finding a violation of the Act on this basis.During the course of the hearing, moreover, the Trial Examiner indi-cated he would make no findings on matters not alleged in the com-plaint.In these circumstances, we do not adopt the conclusions of theTrial Examiner that the Respondent violated the Act with respect tothe matters discussed in the section of his Decision entitled "Drane'sletters and speeches."3.An election was held at the Respondent's plant on May 6, whichthe Union lost.On that day, the Union filed charges with the Boardalleging unlawful preelection conduct by the Respondent and onMay 12 filed objections to the election.On May 21, while both thecharges and objections were pending before the Board, General Man-'In the absence of exceptions,we do not pass upon other conduct alleged to constituteadditional violations of Section 8(a) (1) as to which the Trial Examiner made nodisposition. ADMIRAL SEMMESHOTEL AND MOTOR HOTEL341ager Drane delivered a speech to the employees to thank them for theirsupport in the election.During the course of this speech,Drane statedthat "some union people"might visit employees at their homes and"try to get you to give statements against your company."DranecontinuedThey may tell you that these statements will be confidential andthat they will not be shown to anyone. If they tell you this it willnot be the truth.The law is, that if you are taken into court andforced to testify because you gave a statement against your com-pany, then that statement which you gave has to be turned overto the hotel's lawyers.The Trial Examiner found that the Respondent by this speechunlawfully interfered with the rights of employees to obtain redressfrom the Board, citingCertain-Teed Products Corporation, 147NLRB1517, where the Board found unlawful a statement that employees"need not cooperate with Board agents."The Trial Examiner con-cluded that there was no meaningful distinction between the situationin that case and the one herein, where the reference was to "unionpeople," on the ground that the Respondent "must have known thatthe Union's purpose in soliciting statements from the employees wasfor their use in either or both of the pending Board proceedings.''In appraising Drane's comments about giving "a statement againstyour company," we do so in the context of an employer who had beenengaging in conduct violative of Section 8(a) (1) of the Act. The rec-ord shows that the Respondent coercively interrogated employees,threatened them with loss of privileges and other reprisals if they sup-ported the Union, gave them the impression of surveillance of unionactivities, and made statements of inevitable strikes and job loss shouldthe Union prevail in the election.Respondent's representatives mean-while sought to impress on the employees how "good" management hadbeen to them and that the Respondent's continued favor depended onthe Union's rejection.Then, when the Union filed objections to therepresentation election held in May 1964 and filed the charges in thepresent unfair labor practice case, which charges deal with the afore-mentioned conduct, the Respondent intimated to its assembled employ-ees that those employees who give written statements in connectionwith those proceedings can be "forced to testify" because they executedsuch statements "against your company" and that such statementswould have to be turned over to the company lawyers. Drane's com-ments clearly represent the Respondent's continuing efforts to coercethe employees, this time in an endeavor to cause them to withholdaction, for their mutual aid and protection, in proceedings under theAct.Cf.Texas Industries, Inc., et al. v. N.L.R.B.,336 F.2cl 128, 134 342DECISIONS OF NATIONAL LABOR RELATIONS BOARD(C.A. 5);Surprenant Manufacturing Company v. N.L.R.B.,341 F. 2d756,762 (C.A. 6) .We accordingly agree with the Trial Examiner thatDrape's speech violated Section 8 (a) (1) of the Act.4.We find further, for the reasons given by the Trial Examiner, thatthe Respondent also violated Section 8(a) (1) of the Act by grantingwage increases while objections to the election were pending with theBoard.N.L.R.B. v. Exchange Parts Company,375 U.S. 405;North-west Engineering Company,148 NLRB 1136.ORDERPursuantto Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Gal Tex Hotel Corporation,d/b/a AdmiralSemmesHotel and Motor Hotel, -Mobile, Alabama, itsofficers, agents,successors,and assigns, shall take the action set forthin theTrial Examiner's RecommendedOrder, as so modified:1.Substitute the following as paragraph 1(b) in the Trial Exatn-iner's RecommendedOrder, in place of the present paragraph 1(b) :"(b)Engagingin surveillance,or creating the impression that itwas engagedin surveillance,of the unionactivities of its employees."2.Add the following as paragraph 1(e) to the TrialExaminer'sRecommendedOrder, the present paragraph 1(e) being relettered1(f) :"(e) Seeking to deter itsemployees from assistingthe Union ininvestigating and preparing cases before the Board in their behalf."3.Substitutethe following for the second indented paragraph ofthe Appendix attached to the TrialExaminer's Decision :WE WILL NOT engage insurveillance,or createthe impressionthat we are engaging in surveillance, of theunionactivities of ouremployees.4.Add the following after the fifth indented paragraph of theAppendix to the Trial Examiner's Decision :WE WILL NOT seek to deterour employeesfrom assisting theUnion in investigating and preparingcases before the Board ontheir behalf.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and an amended charge filed May 6,1964, and August 14, 1964,respectively, by Hotel and Restaurant Employees and Bartenders Union,Local 176,AFL-CIO,herein called the Union, a complaint was issued herein on August 28,1964.That complaint,as thereafter amended, alleges that Respondent Gal Tex HotelCorporation,d/b/a Admiral Semmes Hotel and Motor Hotel, had engaged in speci-fied conduct declared to be violative of Section 8(a) (1) of the National Labor Rela-tions Act, as amended,herein called the Act.Respondent filed an answer denying it ADMIRAL SEMMES HOTEL AND MOTOR HOTEL343had engaged in the alleged violative conduct. Pursuant to due notice, a hearing washeld before Trial Examiner David London at Mobile, Alabama, on November 9 and10, 1964.Thereafter, the General Counsel and Respondent filed briefs which havebeen carefully considered by me.On the entire record in the case, and my observation of the demeanor of the wit-nesses who testified, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent's answer admits, and I find that Respondentis a Texas corporation engaged in furnishing lodgings and other related services toguests at premises known as the Admiral Semmes Hotel and Motor Hotel locatedatMobile, AlabamaDuring the 12 months preceding the filing of the complaintherein, Respondent, in the course and conduct of its business operations at Mobile,Alabama, had a gross volume of business in excess of $500,000.During the sameperiod, Respondent received more than 25 percent of its rental income from, andrented more than 25 percent of its rental units to, transient guests who stayed forperiods of less than 1 month.During the same 12-month period, Respondent, inthe course and conduct of its business operations, purchased whiskeys from the Stateof Alabama valued in excess of $75,000, which whiskeys were shipped directly tothe State of Alabama from points outside that State. By reason of all the foregoing,I find that Respondent is, and has been at all times material herein, an employerengaged in and affecting commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THELABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory statementOn March 3, 1964, the Union filed a petition with the Board in Case No. 15-RC-2871 seeking certification as collective-bargaining representative of Respondent'semployees.Following a hearing on that petition, the Board's duly authorizedRegional Director for Region 15, on April 8, 1964, issued his Decision and Directionof Election setting up an appropriate unit of Respondent's employees for the purposeof collective bargaining and directing that an election be conducted among theemployees in that unit to determine whether they desired representation by the Union.Of the 172 votes cast at the election conducted on May 6, 1964, 63 were cast for theUnion, 107 against that organization, and 2 votes were challenged.At the opening of the hearing the General Counsel sought to incorporate as partof the record herein additional documents pertaining to proceedingsfollowingtheaforementioned election and establishing that on August 28, 1964, the aforesaidRegional Director, on application of the Union, had set that election aside andordered a new election.From the ensuing colloquy between counsel and with me,and an examination of the proffered exhibits, it appeared that the Regional Directorhad set the election aside because his investigation disclosed that the Union's objec-tions to that election, based on Respondent's conduct preceding the election, shouldbe sustained.Because that conduct was substantially the same conduct complainedof and alleged in the complaint herein, I ruled that the Regional Director's deter-mination, and particularly his reasons for doing so, were irrelevant to the issuesbefore me.Accordingly, I sustained Respondent's objection to the receipt in evi-dence of the proffered documents and announced that the Regional Director's reasonsfor his determination aforementioned would play no part in arriving at my decisionherein.In his posthearing brief, the General Counsel asks that I reconsider my aforesaidruling and now admit these exhibits into evidence. I see no reason to do so andadhere to the ruling made and the views expressed by me at the hearing with refer-ence thereto. I have, however, as further requested by the General Counsel, takenofficial notice of the following facts as disclosed by the Board's records and files inCase No. 15-RC-2871: (a) On May 12, 1964, the Union filed timely objection tothe election described above; (b) on August 28, 1964, the Board's Regional Directorset that election aside and ordered a new electionwithout consideration, however, 344DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the reasons assigned by him for taking that action;(c) on or about September 9,1964, Respondent requested the Board to reverse and overrule the said RegionalDirectors' order.1All of the allegations of the complaint herein pertain to conduct of Respondentwhich the General Counsel contends interfered with, restrained, and coerced itsemployees in the exercise of their guaranteed right to designate the Union as theircollective-bargaining representative at the election of May 6, 1964.With respectthereto, the record abundantly establishes, and Respondent does not dispute, that itwas vigorously opposed to the organization of its employees. In this connection,General Counsel concedes, as indeed he must, that Respondent had the right to expressits views, argument, and opinion, and to urge its employees to reject the Union orany other collective-bargaining representative.'Our problem therefore is to deter-mine whether Respondent, in waging its vigorous campaign against the Union,exceeded the boundaries prescribed by Section 8(c) of the Act.B. Interference, restraint, and coercion1.Interrogation, threats, and the impression of surveillanceRose Jenkins was employed by Respondent as a maid for 4 years, and was soemployed at the time of the hearing.About a week or two before the election onMay 6, 1964, Thelma Ostrow, Respondent's housekeeper and admittedly a super-visor within the meaning of the Act, asked Jenkins whether she had decided whatshe "was going to do about the election."When Jenkins, who had attended mostof the union meetings, replied in the negative, Ostrow told her to think about itbecause management had been "nice" to all the employees and if they won theelection they could not "do the things" they had done in the past.In April 1964, Ostrow asked Inola Chandler, a maid employed by Respondent forabout 3 years, whether she had been at the union meetings or had heard aboutthem, and Chandler denied that she had attended such meetings or had any knowl-edge thereof.About 3 weeks before the election, Ostrow asked maid MaryHarper whether she had heard about the Union and Harper replied that she had.Upon being urged by Ostrow to "vote for the Company," Harper told her she wouldthink about it.Though denying that she interrogated employees about their union activities,Ostrow admitted that she talked about the Union toallof the approximately 25employees under her supervision, to some of them more than once, and that at man-agement meetings she talked "about how certain employees felt about the Union "She further admitted she had three conversations with Jenkins about the Unionbefore the election in which she expressed her belief that the Union was not "good"for either the hotel or the employees. She also admitted that during the second con-versation with Jenkins, she reminded her how "good" management had been to hersince Jenkins was first employed by Respondent, and that if the Union came in shedid not "know what will happen" nor what she personally could do for her.The findings in the preceding paragraphs pertaining to Ostrow's conversation withJenkins, Chandler, and Harper are based on the composite testimony of these threeemployees, which I creditTheir demeanor, while testifying, gave me no reason todoubt the truthfulness of their testimony.On the other hand, Ostrow gave me thedistinct impression of a witness determined to absolve Respondent of liability hereinregardless of the means employed.During the second week in March, Frank Taylor, Respondent's assistant man-ager, told bellman George Alexander that he had heard "something bad" about him,that he, Alexander, was "on the hot seat, ... was for the Union 100 percent." WhenAlexander admitted that he was for the Union and had been "all [hisl life," Taylortold him that "the Union didn't have anything to fight with but strikes" and that ifthe employees were called out on strike Taylor would carry bags and "would standin the door and laugh" at the employees.Two or three days later, Taylor askedAlexander "how [hel was thinking," an inquiry which would have reference only tohis adherence to the Union, and Alexander replied that there was no change.iTo the time of the hearing herein, no action had been taken by the Board on thisrequest2 Section 8(c) of the Act provides that "[tlhe expressing of any views, argument, oropinion, or the dissemination thereof, whether in written, printed, graphic, or visualform, shall not constitute or be evidence of an unfair labor practice under any of theprovisions of this Act, if such expression contains no threat of reprisal or force orpromise of benefit." ADMIRAL SEMMES HOTEL AND MOTOR HOTEL345About 4 or 5 days before the union election, Taylor called Alexander to thebellmen's locker room.There, Taylor showed him his timecard and remarked thatitdisclosed that he had been late several times.He then told Alexander that "if theUnion got in there," as it had in the Battle House, another Mobile hotel, and he werethereafter late in reporting for work, he "would be fired." It was undisputed, how-ever, that up to this time 3 no one had ever talked to Alexander about being late inreporting because, he testified, on occasions he worked beyond his regular hours.Taylor, who testified that he talked about the Union toallof the approximately 150employees under his supervision in the hotel, did not deny making the threat attrib-uted to him by Alexander. Indeed, he admitted making a similar threat to employeeDavid Lindsay the day before the election.Taylor also admitted that he toldLindsay, who had frequently obtained cash from the hotel in advance of his pay,that "the Battle House has a union and they don't allow their employees to getadvances."He further admitted that he also told Lindsay "if that Union shouldget in here and we should have that rule, then you wouldn't be able to get thisadvance"Respondent, in its brief, contends that what I have characterized above as threatsmade by Taylor are mere "privileged" statements concerning "a stricter rule" main-tained by the Battle House, "a unionized hotel."While a cold reading of the recordpertaining to these incidents lends an air of plausibility to Respondent's argument,I am convinced and find that Taylor intended that Alexander and Lindsay shouldunderstand his remarks pertaining to late reporting and wage advances as threatsthat whatever privileges they enjoyed with respect thereto would be lost and takenaway from them if the Union should win the election.Nor do I have any hesitationin finding that Alexander and Lindsay, unsophisticated as they appeared to be, con-strued Taylor's remarks to be the direct threats of reprisal that Taylor intended themtobe4During the last week in March, Frank C. Drane, Respondent's general manager,told Alexander that he was not going to have the Union come into the plant, he hadheard about the Union's meetings, he knew who had attended these meetings, andhow many times they had attended. In April, after Ostrow informed Drane thatshe had asked Chandler whether she had attended the union meeting, Drane toldChandler that he had heard that she was not going to those meetings.On the Sun-day before the election, after telling Jenkins that Respondent did not want theUnion, Drane also told her that he believed that she was for the Union. By theforegoing conduct Respondent created the impression that the union activities ofitsemployees were under surveillance, thereby interfering with, restraining, andcoercing those employees in the unfettered exercise of rights guaranteed by Section 7of the Act.2.Drane's letters and speechesAll the foregoing incidents were part of an extremely intensive and well-plannedcampaign waged by means of letters, posters, and speeches whereby Respondentsought to induce its employees to reject the Union as their collective-bargaining rep-resentative.Thus, the record discloses that on April 9, 14, 17, and 28 and May 1and 4, Respondent mailed letters to the homes of all its approximately 200 employees,signed by Drane as general manager and addressed to all the employees "and theirfamilies," urging them to vote against the Union at the approaching election.6TheApril 9 letter explained that the reason the letter was sent to each employee's homewas because "this union question affects not only '[the employee], but [his] familyas well."While much of the text of these letters was designed to answer contentions of theUnion and otherwise was mere argument which Respondent could legitimately askitsemployees to consider before casting their votes at the election of May 6, theeffect of these letters in their entirety, when considered with the remainder of therecord, was intended to restrain and coerce Respondent's employees in the exerciseof their rights guaranteed by Section 7 of the Act and, accordingly, violative of Sec-tion 8 (a) (1) thereof. In this campaign to defeat the Union, Respondent emphasizedthat if the Union won the election and made economic demands which Respondent3Alexander had been in Respondent's employment since November 15, 19624Taylor was an extremely evasive witness who impressed me as determined to with-hold relevant testimony that might prove detrimental to Respondent.6Unless otherwise indicated, all references to dates herein are in the year 1964.0 The record contains another such communication which, however, was undated 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not meet, the Union's sole course would be to call a strike in which eventRespondent could permanently replace the strikers.While Respondent did not statespecifically that it would not bargain with the Union should it win the election, ananalysis of Respondent's entire antiunion campaign reveals an implicit warning thatin dealing with the Union Respondent would so conduct the negotiations that astrikewould result.There was but one theme: the inevitability of a strike if theemployees selected the Union as their bargaining representative,and the dire conse-quences of such a strike,namely, ensuing violence and the loss of jobs by the strikers.Thus, Respondent's letter ofApril17 read as follows:TO ALL OUR EMPLOYEES AND THEIRFAMILIES:WATCH OUT FOR THE UNION'S SALESTALK.The union organizerswillmake lots of big promises to you to try to get you to vote for the union.But remember-it is easy to make big promises,but it is something else to fulfillthem.Don't be tricked by the union lie that is being spread that if you vote the unionin, the company will automatically have to sign a contract and give the thingsthat the union has promised you.The truth is thatthereisno law that forcesus to agree with the views and demands of the union.We do not intend to letthe union walk over us and they cannot force us to do anything which wouldbe harmful to our best interest.Suppose the company did not agree to the union's demands-WHAT COULDTHE UNION DO ABOUT IT? The onlytrue answer is that the union wouldcallyouout onstriketo try to get the things the union promised to get for you.You would be the oneswalkingaround on the outside,going without pay.Youandyourfamilies would suffer.The union bosses would go right ondrawing their fat paychecks.(1)YOU WILL NOT GET PAID.The company does not pay youwages when you are on strike, and you can be sure that the union will notpay you wages either.(2)YOU WILL NOT GET UNEMPLOYMENT COMPENSATION.Under the laws of Alabama no unemployment money is paid to peopleoff of work because of a strike.(3)YOU COULD LOSE YOURJOB.This is the most important partof all.Under federal laws the company canpermanentlyreplace economicstrikers.If that happened to you, you would no longer have a job evenafter the strike ended.Thousands of union members have lost theirpayand theirjobsbecause ofunion strikes.DON'T LET THIS HAPPEN TO YOU-VOTENOUNION AND PRO-TECT YOURSELF.?Sincerely,(S)Frank C DraneFRANK C. DRANE,General Manager.Respondent's undated letter referred to a strike by a sister local at Arnaud's Res-taurant in New Orleans which began in September 1963 and was allegedly in progress6 months later when the undated letter was circulated.The letter continued:As soon as the strike was called, the company began to hire replacements forthe employees who went out on strike.The company kept its doors open andcontinued to serve its customers.To date, the company has not missed one dayof operations.The striking employees went without pay.They were not able to collectunemployment money.Many of them were replaced. Some are still out onstrike.They have been out on strike for over six months-forover 180 days.Duringthis period the union has not paid these employees their wages.The unionorganizers were not hurt by the strike-they continued to collect their big sal-aries.The employees and their families were the ones who suffered when theunion called them out on strike.7All theItalics In this and all other letters that follow was supplied by RespondentIn the original texts thereof ADMIRAL SEMMES HOTEL AND MOTOR HOTEL347The letter of April 28, listed questions which Drane stated had been asked of himand to which he gave the following answers:Q. If the union should go in,does the company automatically have to signa contract with the union?A. NO. The companydoes not have to sign any contract that is not in thegood interest of the business.There is no law that forces the company to agreewith the demands and views of the union.Q. If the union calls us out on strike, will we be paid while the strike isgoing on7A. NO. The moment you walk out on strike the company stops paying youmoney.You donot receive one penny from the company while you are outon strike.And the union is not going to pay you wages either-it is here totake money from you, not to give money to you.Q. Canwe get unemployment money while we are on strike?A. NO. Under the laws of the State of Alabama, youcannotcollect unem-ployment compensation if you are out of work on strike.Q. If the union calls a strike, can I lose my job?A. YES. Underthe law if the union calls you out on aneconomicstrike,the company is perfectly free to permanently replace you with another person.If you are permanently replaced, then you have lost your jobforever.So, ifyou go out on strike for more money,you do not get paid by the company, youcannot get unemployment money from the state, and you could lose your job.The letter of May 1 repeated the following:3THERE IS NO LAW THAT FORCES THE COMPANY TO AGREETO THE UNION DEMANDS.4. IF THE UNION CALLS YOU OUT ON STRIKE, YOU DONOTRECEIVE ANY PAY FROM THE COMPANY WHILE YOU ARE OUTON STRIKE.5.YOU CANNOT COLLECT UNEMPLOYMENT COMPENSATIONIF YOU ARE OUT ON STRIKE.6. IF YOU ARE ON AN ECONOMIC STRIKE, THE COMPANY ISPERFECTLY FREE TOPERMANENTLYREPLACE YOU WITH AN-OTHER WORKER.In addition to the letters,Drane made three speeches to all the assembled employ-ees in the campaign that preceded the election.In the first speech,Drane told theemployees"there is no law in this land that forces a company to agree with thedemands and views of a union, even if the Union should win an election here."Henext told them that theonly courseopen to the Union if "the company did notagree to all the union demands and contract proposals"would be to call the employ-ees out on strike. In that event,he stated,itwould not be union officials whowould suffer because "they could continue to draw their big salaries back in Atlanta,Georgia; their families would not suffer; they have nothing to lose, so they do notmind calling a strike."With respect to Respondent's employees, however, he toldthem that they would lose their wages, be unable to collect unemployment com-pensation, and "most importantof all, if yougo out on strike,youcon lose yourjob forever,"8adding that"thousands of union members have lost their jobs thisway and the same thing could happen here if the union got in and called a strike."While Drane's reference to the loss of wages and inability to collect unemploy-ment compensation in the event the employees became strikers were considerationswhich Respondent could legitimately ask its employees to consider, Drane wentfurther and told the employees that if they went out on strike they could lose theirjobs "forever," thereby implying that Respondent wouldneverreemploy such eco-nomic strikers even though future vacancies should arise. Such a threat is violativeof the Act. Strikers may not be subjected to such discrimination for they areengaging in an activity protected by Section7 of the Act.In his next speech, delivered to all employees about 2 weeks before the elec-tion,Drane illustrated his theme by displaying pictures portraying strike action.With reference thereto, he said: "I have a few pictures here that will show yousome of the things that may happen when unions cause strikes.First, here is apicture of two men who were beaten during a union strike.That is one thing thatunion strikes can cause-violence.Here is a picture of police being needed to quellmob actions.Thatisanother thing that union strikes can cause-mass picketing,8This emphasis was supplied in the text from which Drane read 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich may have to be broken up by police. Here are some more pictures of auto-mobiles which were shot at, and which were wrecked during union strikes.This isanother thing which can happen during union strikes-destruction of property-your own property.Finally, here is a picture of a man, who was connected with alabor union, who was badly burned in a fire which he had set himself. This pictureshows just what can happen, and what has happened, when goons and hoodlums getinvolved in labor unions."He next repeated his portrayal of the alleged events at Arnaud's of New Orleanswhere, he said, "Arnaud's had no trouble finding replacements."With respect toArnaud's striking employees, however, he told them that some of them had beengoing without pay "for over half a year ... almost 200 days. They have gone hun-gry, and their children have gone hungry, and their families have gone hungry.Union organizers did not go hungry.They were not hurt at all.They left thosepeople alone when it was too late to go on anymore.You see what happened tothose people at Arnaud's. I would hate to see it happen here."During the campaign, Respondent also maintained graphic posters on its prem-ises seeking to influence its employees with respect to the approaching election.Oneof these posters (General Counsel's Exhibit No. 8, attachment No. I) stated that at4 locations in Louisiana 1,425 employees lost their jobs as a result of strikeswhich in two instances lasted for more than 2 years.The poster further reportedthat during one of these strikes, "cars were overturned, shotguns were fired intohomes, and one man was killed."At another of these locations, the poster stated,"there were numerous instances of violence including dynamiting and the firing ofshotguns into homes and automobiles."Another poster entitled "Look-Peopleshot and beaten in union strikesFour-month-old baby shot in the head.Workersbeaten in strike.Protect yourself and your family, Vote No."A poster, entitled"Facts You Should Know," reported that "there are 5600 persons in Mobile lookingfor work right now."As I have previously indicated, much of what Drane wrote and said, as well aswhat was contained on Respondent's posters, was permissible campaign propaganda DCumulatively, however, and when considered in cohesive combination, the effect ofthe posters and Drane's letters and speeches was intimidatory in nature and intendedto impress upon the employees that if they voted for the Union they would not onlylose their means of livelihood but that they and their families would be subjectedtohunger and physical violence"This unremitting effort on the part of theRespondent to impress upon the employees the dangers inherent in their selection ofthe union as their bargaining agent, particularly the danger of job loss, followed upby the baleful representation of the prospect of violence, physical injury, and prop-erty damage as the ordinary result of voting for the union in the election, was notan attempt to influence the employees by reason, but was an appeal to fear. Indeed,Respondent's entire preelection campaign was intimidatory in nature, and intendedto convey the threat of job loss and physical violence should the union win theelection.Accordingly, [I] conclude that Respondent's entire preelection, antiunioncampaign, when considered as a whole, was intended to interfere with, restrain, andcoerce its employees in the exercise of their rights guaranteed by Section 7, and was,accordingly, violative of Section 8(a)(1) of the Act"Ideal Baking Company ofTennessee, Inc.,143 NLRB 546, 552; see alsoNorthwest Engineering Company,148NLRB 1136;Indiana Rayon Corporation,151 NLRB 130.3.The post election speechAs previously indicated, the Union lost the election held on May 6.On the sameday, the Union filed the unfair labor practice charge which instituted the instantproceeding and, on May 12, filed its objections to the election and seeking an ordersetting aside the results thereof.On or about May 21, Drane assembled all theapproximately 200 employees and read a prepared speech to them (General Coun-sel's Exhibit No. 9).After thanking them for their "good help," he told the employ-ees they had thereby avoided "picket lines and fighting with [their] friends and get-ting mixed up in violence that causes people to be thrown in jail and getting involvedin all kinds of hating one another."Drane next informed the assembled group that a few days after the election hereceived "in the mail all kinds of legal documents showing" that the Union hadcomplained to the Board about Respondent's conduct, and that "some union people"O The complete text of this propaganda against the Union is contained in GeneralCounsel's Exhibit No. 8, attachments A-T inclusive, and General Counsel's Exhibit No. 10. ADMIRAL SEMMES HOTEL AND MOTOR HOTEL349might soon come to their homes trying to induce them to give statements againstRespondent.He then stated: "I am not going to tell you what you should do. Itis entirely your business as to whether or not you want to give a statement againstyour company, but I want to tell you the truth about some things so that you willnot believe everything you may be told by the Union, with reference to the state-ments that they want you to give against your company. They may try to get youto say things that aren't so.They may tell you that these statements will be confi-dential and that they will not be shown to anyone. If they tell you this it will notbe the truth.The law is, that if you are taken into court and forced to testifybecause you gave a statement against your company, then that statement which yougave has to be turned over to the hotel's lawyers."Relying onCertain-Teed Products Corporation,147 NLRB 1517, the GeneralCounsel contends that Drane's speech aforementioned interfered with the Board'sability to secure vindication of rights protected by the Act.Considering factsextremely similar to those found here, the Board there stated:The Board's ability to secure vindication of rights protected by the Act dependsin large measure upon the ability of its agents to investigate charges fully and toobtain relevant information and supporting statements from individuals. It isfor this reason that the Board has carefully sought to protect the integrity of itsprocesses by preventing any obstruction of Board agents in their investigationof charges.Here, as noted, Respondent told 90 percent of its employees thatthey need not cooperate with Board agents in their investigation.While it maybe technically true that an individual may not be forced to give statements to aBoard agent unless subpenaed, it is clear, and we find, that under the circum-stances in the present case, Respondent's advice was designed to and would infact tend to discourage employees from supplying information to a Board agentand thus to hinder him in investigating the charges filed in this case against theRespondent. In reaching this conclusion, we rely on the facts that Respondentadvised virtually all of its approximately 100 employees that they need notcooperate in the Board investigation; that it told several of these employees thattheir cooperation would result in their being subpenaed and forced to testifyat a hearing, thus indicating that their cooperation would involve them moredeeply in the litigation; ... and that Respondent made other coercive statementsto employees which we have previously found violated Section 8(a)(1).Wefind, therefore, that the above-described conduct by Respondent interfered withthe rights of employees to obtain redress from the Board and thereby violatedSection 8 (a) (1) of the Act.The only distinction betweenCertain-Teed Productsand this case is that inCertain-Teed Productsthe employees were told "that they need not cooperate withBoard agents in their investigation," whereas here Drane's remarks were concernedwith anticipated efforts by union agents to get statements which might be usedagainst Respondent in either this unfair labor practice proceeding or the represen-tation proceedings then pending before the Board.I see no meaningful distinction between the two situations.At the time Dranemade this speech on or about May 21 he had already received a copy of the chargefiled by the Union in the instant proceeding as well as notice that proceedings werepending before the Board's Regional Director seeking to set aside the results of theMay 6 election and demanding a new election.Drane, who impressed me as aperson knowledgeable in Board proceedings and labor law, must have known thatthe Union's purpose in soliciting statements from the employees was for their usein either or both of the pending Board proceedings.Accordingly, I find that theabove-described conduct by Respondent interfered with the rights of employees toobtain redress from the Board and thereby violated Section 8 (a) (1) of the Act.4.The wage increasesThe complaint alleges that "during the month of June and/or July, Respondentgranted its employees wage increases to induce them to refrain from becoming orremaining members of the Union, or giving any assistance or support to it." Insupport thereof, the testimony shows that within 2 months after the election, dur-ing June and July, and while the Union's unfair labor practice charges and itsdemand for a new election were pending, Respondent granted wage increases toapproximately 150 of the 188 employees who voted in the election.Thus, the maids,who were paid approximately $85 a month, received raises of $10 to $15 a month;the hallboys, who were receiving $95 a month, were raised to $105 or $110; the 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDdishwasherswere given a $10 raiseover their then salary of $75 a month; the bus-boys who were making $75 or $80 a month, got a $7.50 raise, and the waitresseswere raised from $60 to $65 a month.While it is of course true, as Respondent argues in its brief, that "the Act doesnot condemn wage increases," it is equally true "that the conferral of employeebenefits while a representation election is pending, for the purpose of inducingemployees to vote against the Union," interferes with the employees' protected rightto organize.N.L.R.B. v. Exchange Parts Company,375 U.S. 405, 409.On theentire record made here, and on the authority ofExchange Pai is, supra,I find andconclude that the wage increases under consideration were granted for the unlawfulpurposementioned immediately above.While the economic benefits which theSupreme Court found violative of Section 8(a)(1) of the Act were granted beforethe election,whereas here they were granted after the election, the distinction iswithout controlling significance.Here, as inExchange Parts,the representationproceedingseeking anelection was pending when the wage increases were announcedand granted, a fact of which Drane admittedly was aware.In ascertaining Respondent's motive for granting the increases, Respondent's ear-lier campaign against the Union cannot be ignored.Thus, Drane by his letters andspeeches repeatedly warned the employees that they could place no reliance on the"beautiful sounding promises" of the Union because "talk is cheap," and that it wasonly the Respondent who provided them with their jobs and paid their wages (Gen-eral Counsel's Exhibit No. 8, attachment B).Consideration must also be given to thefact that in his speech to the employees on or about May 21, Drane told them thatthough he wanted to help them with respect to their wages, he was unable to do sobecause the hotel was not "full enough to make a profit," that Respondent was"losing money right along,and when you lose money you have a hard time payingoutmoresalaries because that means losing that much more."Yet, within approxi-mately 1 month thereafter, and without any proof or suggestion that hotel occu-pancy had increased, or that Respondent's economic condition had otherwiseimprovedso asto justify granting a wage increase, Respondent granted wage increasesranging from10 to 15 percent to approximately 150 employees.In sum,I find as the Board did inNorthwest Engineering Company,148 NLRB1136, that "[t]hese additional benefits were granted to employeeswhile objections totheMay [6] representation election were still pending and unresolved and the possi-bility that the Board would direct a second election was indeed real.Moreover, theRespondentdoes not show that the granting of these benefits were governed by fac-torsother than the election(Glosser Bros. Inc.,120 NLRB 965). Upon considera-tionof the entire record in [this case, I] conclude that these benefits were granted asa reward to employees for having rejected the Union and as a further inducement toemployees to vote against the Union should the opportunityagain arise.As such,the [wage]increasesconstituted further interference, restraint, and coercion withinthe meaningof Section 8 (a)( I) of the Act." [Emphasis supplied.]IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening nad obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) of the Act, I recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the NationalLabor Relations Act, as amended.Upon the basis of the foregoing findings of fact and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3.By interrogating its employees concerning their unionsympathies,membership,or activities,Respondent has engaged in unfair labor practices within the meaningof Section 8 (a) (1) of the Act. ADMIRAL SEMMES HOTEL AND MOTOR HOTEL3514.By creating the impression that it was surveilling the union activities of itsemployees, Respondent has engaged in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.5.By threatening to withholdexistingbenefits if they should support the Union,and by granting wage increases as an inducement to reject the Union or to refrainfrom activities in support thereof, Respondent has violated Section 8(a)(1) ofthe Act.6.By threatening employees with adverse consequences, including job loss, in theevent they selected the Union as their collective-bargaining agent, and by creatingan atmosphere of futility to discourage support for the Union among employees,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERPursuant to Section 10(c) of the National Labor Relations Act, as amended, it ishereby ordered that the Respondents Gal Tex Hotel Corporation, d/b/a AdmiralSemmes Hotel and Motor Hotel, its officers, agents, and representatives, shall:1.Cease and desist from:(a) Interrogating its employees concerning their union sympathies, membership,or activities in a manner violative of Section 8(a) (1) of the Act.(b) Surveilling, or creating the impression that it was surveilling, the unionactivities of its employees.(c)Withholding, or threatening to withhold, from its employees benefits if theyshould join or support the Union.(d)Granting wage increases or other economic benefit to its employees as aninducement to reject the Union, or to refrain from activities in support thereof.(e)Threatening employees with adverse consequences, including job loss, in theevent they select the Union as their collective-bargaining agent, or, in any like orsimilar manner, interfering with, restraining, or coercing employees in the exerciseof their right to self-organization, to form, join, or assist the Union herein, or anyother labor organization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection as guaranteed in Section 7 ofthe Act, or to refrain from any and all such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its hotel and motor hotel, Mobile, Alabama, copies of the attachednotice marked "Appendix." 10Copies of said notice, to be furnished by the RegionalDirector for Region 15, shall, after being duly signed by an authorized representa-tive of Respondent, be posted immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter in conspicuous places, includingallplaceswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 15, in writing, within 20 days fromthe date of the receipt of this Decision what steps Respondent has taken to complyherewith 11It is further recommended that unless within 20 days from the date of the receiptof this Decision, Respondent notifies said Regional Director, in writing, that it willcomply with the foregoing Recommended Order, the Board issue an Order requiringthe Respondent to take the aforesaid action.1o In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order"."In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith " 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their union sympathies,membership,or activities in a manner violative of Section 8 (a) (1) of the Act.WE WILL NOTengage in surveillance of, or create the impression that we aresurveilling,the union activities of our employees.WE WILL NOT withhold, or threaten to withhold, existing benefits from ouremployees if they should join or support Hotel and Restaurant Employees andBartenders Union, Local 176, AFL-CIO.WE WILL NOTgrant wage increases or other economic benefits to our employ-ees as an inducement to reject the above-named Union,or any other labor organi-zation,as their collective-bargaining representative.WE WILL NOT threaten our employees with adverse consequences,includingjob loss, in the event they select the above-named Union,or any other union, astheir collective-bargaining agent.WE WILLNOT in any like or similar manner interfere with,restrain,or coerceemployees in the exercise of their right to self-organization,to join or assist theabove-named or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,or to engage in other concerted activitiesfor the purpose of collective bargaining and other mutual aid or protection orto refrain from any and all such activities.All our employees are free to become or remain members of the above-namedor any other labor organization,or to refrain from such membership.GAL TEX HOTEL CORPORATION, D/B/A ADMIRALSEMMESHOTEL AND MOTOR HOTEL,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, Tele-phone No. 529-2411, Extension 6396, if they have any question concerning thisnotice or compliance with its provisions.Chrysler Corporation-Space Division,Michoud OperationsandInternational Union, United Automobile,Aerospace and Agri-cultural Implement Workers of America(UAW), AFL-CIO,Petitioner and Paul Fassnachtet al.,Movants.Case No. 15-RC-2911.August 6,1965DECISION AND ORDER ON MOTIONPursuant to a stipulation for certification upon consent election exe-cuted by the Employer and Petitioner on May 29, 1964, an election bysecret ballot was conducted on June 11, 1964, under the direction andsupervision of the Regional Director for Region 15, among certain154 NLRB No. 28.